Title: John Barnes to Thomas Jefferson, 21 June 1819
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            Geo Town Coa 21st June 1819.
          
          Agreable to your favr 12h I called at the Residence of M. Poleteca—and delivered the inclosier to his servants, who informed Mr P. was then on a Visit—to Mount Vernon, and expected his Return in a day or two—I left my Name and withal—from whom the packet was recd—
          He Replied Mr P. he believed—intended to pay Mr Jefferson a visit very soon—
          you remark’d, the inclosed letter “was too long for you to Copy”(—I deemed it proper to reserve a Copy in Case it might hereafter become Necessary to Refer to—& can at any time furnish you therewith—
          In my letter 10th Jany 1818. to which beg leave you will refer to—I omitted—what perhaps may be Useless—viz—the Int due at the date of the Gens decease—as ⅌er the Comptrollers Opinion—Namely—
          
            
              On the
               $ 
              12,500
              from
              30th 
              Sepr
              to
              15
               Oct
              15
              days a 6 ⅌Ct
               $ 
              30.82
              —
            
            
              on
              $
              4600
              from
              20 
              Sepr
              to
              do
               
              25
              days a 8 ⅌Ct
              
              25.21
            
            
              
              
              (Qre if Applied for ⅌ Mr Wirt.)
              $
              56.03
              .
            
          
          
             Most Respectfully Dear Sir, your Obedt servt
             John Barnes,
          
        